Citation Nr: 0527459	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  03-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of a 
right arm injury.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to September 1959.  These matters are before the 
Board of Veterans' Appeals (Board) on July 2005 remand from 
the United States Court of Appeals for Veterans Claims 
(Court) pursuant to a Joint Motion by the parties.  The 
appeal was initiated from a June 2002 decision by the Houston 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case came before the Board in October 2004, when the 
Board denied service connection for hepatitis C and for 
residuals of a right arm injury.  The veteran appealed that 
decision to the Court.  By an July 2005 Order, the Court 
vacated the October 2004 Board decision, and remanded the 
matter for readjudication consistent with the Joint Motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran has received what appears to be adequate 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations.  He was informed of the 
evidence needed to substantiate his claims by February 2001 
correspondence from the RO, by a statement of the case (SOC) 
issued in November 2002, and by a supplemental SOC (SSOC) 
issued in January 2003.  By these documents he was informed 
of the basis for the denial of his claims, of the type of 
evidence that was needed to substantiate his claims, and of 
regulations pertinent to his claim.  He was provided specific 
VCAA notice by the February 2001 correspondence, including 
information regarding the allocation of responsibility of the 
parties to identify and obtain additional evidence in order 
to substantiate his claims (i.e., which evidence and 
information was his responsibility, and which evidence would 
be obtained by the RO).  Notably, the Joint Motion does not 
note any VCAA notice deficiency.

The veteran's service medical records are unavailable as a 
fire at the NPRC possibly destroyed them in 1973.  The Board 
is aware that in such a situation there is a heightened duty 
to assist a claimant in developing his claims.  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
RO scheduled the veteran for VA examinations to determine 
whether he has hepatitis C and/or residuals of a right arm 
injury that are related to service.  VA examinations were 
conducted in September 2002, but as stated by the parties to 
the Joint Motion, neither examination resulted in findings 
adequate for proper adjudication of the matters at hand.  In 
the September 2002 neurological examination report, the 
examiner noted that the veteran was referred "for the 
evaluation of disabilities/residuals resulting from a prior 
right upper arm injury."  The examiner did not indicate that 
an etiological opinion related to any right upper extremity 
injury was necessary, and the examination report includes 
only a diagnosis of a right upper extremity disorder and 
findings as to the current severity of the disorder, but does 
not include an opinion as to whether such disorder is related 
to the veteran's service.  

Likewise, the report of the September 2002 VA examination 
pertaining to hepatitis C is negative for specific 
etiological findings/opinions as to whether the veteran has 
hepatitis C that is related to his service.  While a 
diagnosis of "hepatitis C treated in Texas Department of 
Corrections" is shown, no specific opinion was given as to 
whether such disorder could as likely as not be attributed to 
the veteran's active duty.  Notably, the claims folder 
contains at least four (4) July 2000 lay statements from 
individuals who reported that the veteran was injured in an 
accident in service, and that he received blood transfusion 
in service in the course of treatment for injury(ies) 
sustained in the accident.  Furthermore, as the parties to 
the Joint Remand noted, the veteran requested a second VA 
examination in relation to his hepatitis C claim, as he 
"objected to the attitude and demeanor of the VA physician 
who conducted the [September 2002 hepatitis examination], 
noting that [the physician] held him 'personally responsible 
for the absence of official medical records that w[ere] 
generated during my accident and hospitalization.'"  (See 
Joint Motion, p. 6).  The veteran also reported that a 
witness who was present at the examination could verify that 
the VA physician was "abusive and hostile" during the 
examination.  (See Joint Motion, p. 6).  

The "deficiencies" in the September 2002 VA examinations 
were spelled out in the Joint Motion.  The parties 
specifically found:

First, there was documentation which the 
examiner failed to consider, i.e., 
statements of Appellant and his 
witnesses.  It is not up to an examiner 
to assess the credibility of such 
evidence unless it is inherently 
incredible.  No such finding has been 
made in this case.  

Second, Appellant has raised the issue of 
the objectivity of the examiner who 
conducted the September 2002 liver, gall 
bladder, pancreas and muscles 
evaluations.  The issuance of an 
"administrative decision" by the VA 
examiner in September 2002 requires new 
VA examinations, in which the examiner 
should be provided with the entire claims 
file, and should evaluate the lay 
statements therein, particularly where 
there are any missing [service medical 
records].  

In sum, the parties to the Joint Motion essentially found 
that there have not been adequate medical findings that would 
allow for proper adjudication of the veteran's claims, 
inasmuch as the VA examiners failed to review the record in 
the detail required, and they failed to provide specific 
medical opinions regarding the etiology of the disabilities 
at issue.  
The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the disorders at issue are such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information.  

The Joint Motion endorsed by Court Order is now the "law of 
the case"; accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
hepatitis C and/or any right upper 
extremity disorder from September 2002 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain records of any VA treatment for 
hepatitis C and/or any right upper 
extremity disorder not already of record.

2.  The RO should then arrange the 
veteran to be examined by a physician 
other than the one who performed the 
September 2002 examination to determine 
whether he has hepatitis C, and if so, 
its probable etiology.  The claims file 
must be reviewed by the examiner.  Any 
indicated tests or studies should be 
done.  The examiner should express 
opinions as to the following: (1)  Does 
the veteran have hepatitis C?  (2) If so, 
based on medical evidence of record, when 
was hepatitis C first manifested?  (3) If 
the veteran has hepatitis C, assuming 
that he had a blood transfusion in 
service (in 1959), what is the likelihood 
(50 % or better, or is it less than 50 
%)that his current hepatitis C is related 
to such transfusion?  The examiner must 
explain the rationale for the opinion 
given.  

3.  The RO should also arrange for a VA 
examination of the veteran to determine 
whether he has a right upper extremity 
disorder that is, as likely as not, 
related to service (or whether any such 
disorder is due to other etiology).  The 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the veteran, 
the examiner should provide a diagnosis 
for any current right upper extremity 
disorder the veteran has, and provide an 
opinion as to whether it is at least as 
likely as not that any such disorder is 
related to and/or consistent with any 
right upper extremity injury(ies) in 
service as described by the veteran.  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should then review the claims.  
If either remains denied, the RO should 
provide the veteran and his attorney an 
appropriate SSOC and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The veteran has the right to submit additional 
evidence/argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


